DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021, 03/19/2021, 04/08/2021, 06/03/2021, 07/20/2021, 08/20/2021, 10/21/2021, 01/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “retrieving, by a processor from a plurality of power devices, a plurality of unique identifiers, each unique identifier being retrieved from a respective one of the plurality of power devices, ….; determining a physical order of the plurality of power devices, based on the plurality of unique identifiers; and storing the physical order on a computer-readable non-transitory memory” is unclear and confusing  
Claims 12-16 depend from claim 11 and do not cure the deficiencies of claim 11, they are rejected for the same reason.
Claim 19 on lines 11-13 recites “wherein a quantity of the at least one power input terminal of the plurality of power devices is greater than a quantity of the plurality of power generators” is unclear because the specification of application does not show how to compare between a quantity of the at least one power input terminal of the plurality of power devices is greater than a quantity of the plurality of power generators. For purpose of the examination, the limitations will interpret with the best understood. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Adest et al. (US 2008/0147335).

Regarding claim 13, Adest further discloses wherein the determining of the physical order is further based on sorting the plurality of unique identifiers [par 0057-0058, 0067-0068, 0075, 0099].
 Regarding claim 14, Adest further discloses wherein each power device of the plurality of power devices comprises: an electrical circuit [705], and at least one power input terminal configured to receive electrical power from at least one power generator, wherein the plurality of unique identifiers are retrieved from the electrical circuits of the plurality of power devices [see Fig. 7, par 0084-0099].
Regarding claim 15, Adest further discloses wherein each power device of the plurality of power devices comprises an electrical circuit [705], wherein the plurality of 
Regarding claim 16, Adest further discloses wherein each power device of the plurality of power devices comprises at least one power input terminal, and wherein the method further comprises receiving power input from at least one power generator [see Figs. 3, 5, 7; par 0077-0079, 0084, 0097].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Adest et al. (US 2008/0147335), in view of Linderman (US 2015/0351264).

Regarding claim 1, Adest discloses an apparatus [503, Fig. 5], comprising: a plurality of power devices [505a-505d] arranged in a physical order [see Fig. 5], each power device of the plurality of power devices comprising: an electrical circuit [705 @ Fig. 7 is illustrated a circuitry of a converter, par 0079 (each converter 505 may include the monitoring module 300)], at least one power input terminal configured to receive electrical power [see Figs. 3, 5] and a unique identifier of a plurality of unique identifiers [par 0027, 0057-0058]; and a plurality of electrical cables [see Figs. 3, 5, 7, wherein the electrical circuits of each adjacent pair of the power devices along the physical order are permanently connected by electrical cables [par 0059, 0097], and wherein the plurality of unique identifiers indicates the physical order of the plurality of power devices [0096-0097].
Adest does not explicitly disclose a plurality of electrical cables, wherein the electrical circuits of each adjacent pair of the power devices along the physical order are permanently connected by a different one of the plurality of electrical cables.
Linderman teaches a photovoltaic energy system 100 includes a plurality of power devices 1041-104n arranged in a physical order [see Fig. 1], wherein each adjacent pair of the power devices along the physical order are permanently connected by a different one of the plurality of electrical cables [see Figs. 1, 2, 7].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Linderman 
Regarding claim 2, the combination including Adest further discloses wherein a sequential order of the plurality of unique identifiers identifies the physical order of the plurality of power devices [par 0099].
Regarding claim 5, the combination of Adest and Linderman further discloses further comprising: a plurality of second power devices [505a -505d of a second string 503 of Adest] arranged in a second physical order [see Fig. 5]; a plurality of second electrical cables, wherein each adjacent pair of the second power devices along the second physical order are permanently connected by a different one of the plurality of second electrical cables [see Figs. 1, 2, 7 of Linderman]; and an end cable comprising a male connector and a female connector mated together [see Figs. 1-2 of Linderman], wherein one of the plurality of power devices at an end of the physical order is connected through the end cable to one of the plurality of second power devices at an end of the second physical order [see Fig. 1 of Linderman].
Regarding claim 17, Adest discloses a system [Fig. 5] comprising: a plurality of power devices [505a-505d] arranged in a physical order [connected in series, see Fig. 5], each power device of the plurality of power devices comprising an electrical circuit [705, see Fig.7], a unique identifier of a plurality of unique identifiers [par 0042, 0057, 0067-0068], and at least one power input terminal configured to electrically connect to at least one power generator [see Figs. 5, 7, par 0077, 0079, 0084, 0088]; and wherein the plurality of unique identifiers identifies the physical order of the plurality of power devices [par 0096-0097], but does not explicitly disclose a plurality of electrical cables, 
Linderman teaches a photovoltaic energy system 100 includes a plurality of power devices 1041-104n arranged in a physical order [see Fig. 1], wherein each adjacent pair of the power devices along the physical order are permanently connected by a different one of the plurality of electrical cables [see Figs. 1, 2, 7].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Linderman into that of Adest for easily install or remove the power device with safety and save time when it needed.
Regarding claim 19, Adest discloses a system [Fig. 5] comprising: a plurality of power generators [501a-501d]; and a string of power devices comprising: a plurality of power devices arranged in a physical order [power device 505a-d coupled in series], each power device of the plurality of power devices comprising an electrical circuit [705, Fig. 7], a unique identifier of a plurality of unique identifiers [par 0042, 0057, 0079, 0084, 0088, 0096-0097] and at least one power input terminal configured to receive electrical power from at least one power generator of the plurality of power generators [see Figs. 3, 5 and 7], and a plurality of electrical cables [see Fig. 5, par 0059, 0097], wherein the plurality of unique identifiers identifies the physical order of the plurality of power devices [see Figs. 3, 5, 7; par 0057-0058, 0079, 0096-0097, 0099], and wherein a quantity of the power input terminal of the plurality of power devices is greater than a quantity of the plurality of power generators [power input terminals of power devices 
Linderman teaches a photovoltaic energy system 100 includes a plurality of power devices 1041-104n arranged in a physical order [see Fig. 1], wherein each adjacent pair of the power devices along the physical order are permanently connected by a different one of the plurality of electrical cables, wherein the plurality of unique identifiers identifies the physical order of the plurality of power devices [see Figs. 1, 2].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Linderman into that of Adest for easily installing or removing the power device with more safety and save time for maintenance personal.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adest et al. and Linderman, in view of Beaulieu et al. (US 2015/0161872).
Regarding claim 3, the combination of Adest and Linderman discloses all limitations of claim 1 above and Adest further discloses each a non-volatile random access memory (NVRAM) 712 stored the unique ID and other related data, such as 
Beaulieu teaches position determining component 1505 further comprises a tag position database 1715. Tag position database 1715 can be a searchable database, or look-up table, which correlates a unique identifier of each respective tag with its knowable position. It is noted that components of position determining component 1505 can be updated from, for example, local reference station 1304 or another source, via wireless communications link controllers 1502 and 1503. Alternatively, the knowable location of one or more of tags 1601, 1602, and/or 1603 can be stored, for example, at a location apart from sensor unit 1500 such as at local reference station 1304. Processor 1725 is for implementing computer-readable and computer-executable instructions. The computer-readable and computer-executable instructions reside, for example, in tangible data storage features such as memory 1730 and/or non-volatile memory 1735. More specifically, instructions for executing a method for providing lifting device sensor unit location data can be stored in memory 1730, or non-volatile memory 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a profile with identifiers in a look-up table (LUT) which stored in the computer-readable non-transitory repository into that of the combination of Adest and Linderman in view of Beaulieu for locating the power devices when the data is sent or communicated between central control and the power devices.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adest et al. and Linderman, in view of Haug et al. (US 2021/0036557).
Regarding claim 4, the combination of Adest and Linderman discloses all limitations of claim 1 above but does not disclose wherein each power device of the plurality of power devices comprises a device electromagnetic interference (EMI) shield, wherein each electrical cable of the plurality of electrical cables comprises a cable EMI shield, and wherein the device EMI shields of each adjacent pair of power devices along the physical order are permanently connected by the cable EMI shield of the different one of the plurality of electrical cables.
Haug teaches a connector 210 includes a shield within a housing 211 that encases the electronic circuitry 204 that includes a DC/AC converter. The shield can reduce or prevent EMI from reaching the electronic circuitry 204, the shield can be connected with EMI shielding components in cable 220 [par 0025, fig. 2].
.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Adest et al. (US 2008/0147335), in view of Azad (US 2020/0176937).
Regarding claim 6, Adest discloses an apparatus [Fig. 5], comprising: a plurality of power devices [505a-505d] arranged in a physical order [see Fig. 5], each power device of the plurality of power devices comprising: an electrical circuit [see Fig. 7], at least one power input terminal configured to receive electrical power from at least one power generator [each of power device 505 coupled to power generator 501 see Fig. 5 and the circuitry of converter is illustrated in fig. 7].
Adest does not disclose a device electromagnetic interference (EMI) shield at least partially encompassing the electrical circuit; and a plurality of electrical cables, wherein each electrical cable of the plurality of electrical cables comprises a conductor and a cable EMI shield, wherein the electrical circuits and device EMI shields of each adjacent pair of the power devices along the physical order are permanently connected by the conductor and the cable EMI shield, respectively, of a different one of the plurality of electrical cables.
Azad teaches a connector [1] coupled to a power device 210 which has an aluminum housing (the aluminum housing is EMI shield because it prevent/reduce electromagnetic field), the connector 1 coupled to cables 18, the substantial elimination 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a device electromagnetic interference (EMI) shield at least partially encompassing the electrical circuit; and a plurality of electrical cables, wherein each electrical cable of the plurality of electrical cables comprises a conductor and a cable EMI shield, wherein the electrical circuits and device EMI shields of each adjacent pair of the power devices along the physical order are permanently connected by the conductor and the cable EMI shield, respectively, of a different one of the plurality of electrical cables into system of Adest in view of Azad for reducing/preventing noise interference of communication cables. 
Regarding claim 7, the combination including Adest further discloses wherein each power device of the plurality of power devices comprises a unique identifier of a plurality of unique identifiers, and wherein the plurality of unique identifiers indicates the physical order of the plurality of power devices [see Fig. 5, par 0027, 0057-0058, 0079, 0088].
Regarding claim 8, the combination including Adest further discloses wherein each power device of the plurality of power devices comprises a unique identifier of a plurality of unique identifiers, and wherein a sequential order of the plurality of unique identifiers indicates the physical order of the plurality of power devices [par 0027, 0057-0058, 0067-0068, 0075.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adest et al. and Azad, in view of Beaulieu et al. (US 2015/0161872).
Regarding claim 9, the combination of Adest and Azad discloses all limitations of claim 6 above and Adest further discloses a central analysis unit [500] may also used the ID information to perform data analysis by comparing the data from the particular panel to expected data obtained from external sources. That is, if the central analysis system knows the location, temperature, tilt, etc., of the panel having the particular ID [par 0067-0068], and the NVRAM module 306/713 may include information about the microcontroller module 302/706 such as the serial number, the type of communication bus used, the status update rate and the ID of the central analysis station [par 0057, 0096], but fails to teach  a computer-readable non-transitory repository, wherein each power device of the plurality of power devices comprises a unique identifier of a plurality of unique identifiers, and wherein the physical order is identified by a look-up table (LUT) stored in the computer-readable non-transitory repository.
	Beaulieu teaches position determining component 1505 further comprises a tag position database 1715. Tag position database 1715 can be a searchable database, or look-up table, which correlates a unique identifier of each respective tag with its knowable position. It is noted that components of position determining component 1505 can be updated from, for example, local reference station 1304 or another source, via wireless communications link controllers 1502 and 1503. Alternatively, the knowable location of one or more of tags 1601, 1602, and/or 1603 can be stored, for example, at a location apart from sensor unit 1500 such as at local reference station 1304. Processor 1725 is for implementing computer-readable and computer-executable 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a profile with identifiers in a look-up table (LUT) which stored in the computer-readable non-transitory repository into that of the combination of Adest and Azad in view of Beaulieu for locating the power devices when the data is sent or communicated between central control and the power devices.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adest et al., in view of Linderman (US 2015/0351264).
Regarding claim 10, the combination of Adest and Azad discloses all limitations of claim 6 above and Adest  further comprising: a plurality of second power devices [second string 503 coupled in parallel with a first string 503, see Fig. 5] arranged in a second physical order [in second string 503 has plurality of power devices 505a- 505d connecting in series]; cables coupled between each adjacent pair of the second power devices along the second physical order are permanently connected [see Fig, 5], but fails to teach a plurality of second electrical cables, wherein each adjacent pair of the second power devices along the second physical order are permanently connected by a 
Linderman teaches a photovoltaic energy system 100 includes a plurality of power devices 1041-104n arranged in a physical order [see Fig. 1], wherein each adjacent pair of the power devices along the second physical order are permanently connected by a different one of the plurality of second electrical cables [see Figs. 1-2], and an end cable [see Fig. 2, 8], comprising a male connector [114] and a female connector [204] mated together, wherein one of the plurality of power devices at an end of the physical order is connected through the end cable to one of the plurality of second power devices at an end of the second physical order [see Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a plurality of second electrical cables, wherein each adjacent pair of the second power devices along the second physical order are permanently connected by a different one of the plurality of second electrical cables, and an end cable, comprising a male connector and a female connector mated together, wherein one of the plurality of power devices at an end of the physical order is connected through the end cable to one of the plurality of second power devices at an end of the second physical order into that of Adest, in view of Linderman in order to remove or install the power devices more easily and save time for maintenance personal.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adest et al., in view of Beaulieu et al. (US 2015/0161872).
Regarding claim 12, Adest discloses all limitations of claim 11 above and further discloses each power device 505 has a monitoring unit 300 including a unique ID, which is transmitted together with the data, the central unit can easily monitor each panel individually and the physical location of the panel corresponding to each data stream can be easily ascertained. The central analysis unit may also used the ID information to perform data analysis by comparing the data from the particular panel to expected data obtained from external sources. That is, if the central analysis system knows the location, temperature, tilt, etc., of the panel having the particular ID, it may calculate expected power from this panel at the current prevailing conditions, par 0067-0068, 0079], but does not explicitly disclose further comprising retrieving a look-up table (LUT) stored on the computer-readable non-transitory memory, wherein the determining of the physical order is further based on the LUT.
Beaulieu teaches position determining component 1505 further comprises a tag position database 1715. Tag position database 1715 can be a searchable database, or look-up table, which correlates a unique identifier of each respective tag with its knowable position. It is noted that components of position determining component 1505 can be updated from, for example, local reference station 1304 or another source, via wireless communications link controllers 1502 and 1503. Alternatively, the knowable location of one or more of tags 1601, 1602, and/or 1603 can be stored, for example, at a location apart from sensor unit 1500 such as at local reference station 1304. Processor 1725 is for implementing computer-readable and computer-executable 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a profile with identifiers in a look-up table (LUT) which stored in the computer-readable non-transitory repository into that of Adest in view of Beaulieu for locating the power devices when the data is sent or communicated between central control and the power devices more efficient and reliable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Adest et al. (US-20080147335), in view of and Azad (US-20200176937), and further in view of Linderman (US 2015/0351264).
Regarding claim 18, Adest disclose a system [Fig. 5] comprising: a plurality of power devices [505a-505d] arranged in a physical order [see Fig. 5], each power device of the plurality of power devices comprising an electrical circuit [705, Fig. 7], and at least one power input terminal configured to receive electrical power from at least one power generator [see Figs. 5, 7, par 0077] but fails to teach a device EMI shield encompassing the electrical circuit, and a plurality of electrical cables, wherein each electrical cable of 
Azad teaches a connector [1] coupled to a power device 210 which has an aluminum housing (the aluminum housing is EMI shield because it prevent/reduce electromagnetic field), the connector 1 coupled to cables 18, the substantial elimination of EMI is provided by the shielding of the EMI by the braided shield 22 extending along the paths of the cables 18 [see Figs 1, 15, par 0062-0063].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a device electromagnetic interference (EMI) shield at least partially encompassing the electrical circuit; and a plurality of electrical cables, wherein each electrical cable of the plurality of electrical cables comprises a conductor and a cable EMI shield, wherein the electrical circuits and device EMI shields of each adjacent pair of the power devices along the physical order are permanently connected by the conductor and the cable EMI shield, respectively, of a different one of the plurality of electrical cables into system of Adest in view of Azad for reducing/preventing noise interference of communication cables.
The combination of Adest and Azad fails to teach wherein each pair of electrical circuits of adjacent power devices of the plurality of devices along the physical order are permanently connected by a different one of the plurality of electrical cables.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Linderman into that of the combination of Adest and Azad for easily installing or removing the power device with more safety and save time when it needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TOAN T VU/Primary Examiner, Art Unit 2836